Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 3 May 1802
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Charleston [South Carolina] May 3d. 1802
Dear Sr:

I was in Georgia when your favour of the 15th: of March arrived in Charleston, & when I received it, it was too late to set out for Washington to be there at the time mentioned even if I had been prepared for such a jaunt. I agree entirely with you in your sentiments of the act repealing the act of the last session for the better organization of the Judiciary department; but it was natural to expect that Persons who have been always hostile to the Constitution would when they had power endeavour to destroy a work whose adoption they opposed, and whose execution they have constantly counteracted. But I do not imagine they will stop here, they will proceed in their mad & wicked career, and the Peoples’ eyes will be opened. If you have been able to effect a meeting I should be glad to hear of the result. I did not write to Genl: Davie as I knew he had lately met with a loss in his family which would prevent his being with you even if he had time.
Be so obliging as to acquaint the Editor of the Herald that none of his South Carolina Subscribers have received more than three parcels of papers from him. If he was regular in the transmitting them I am sure he would receive encouragement in this State; but the irregularity & negligence of the persons who put them up will occasion most of those who now subscribe to withdraw their names another year. From Boston, Philadelphia & Washington I get the papers punctually. I am obliged to you for making me acquainted with Prince Ruspoli, I found him well informed. He sails for Europe tomorrow. I always am
Your affectionate friend

Charles Cotesworth Pinckney
Genl: Hamilton

